Mr. JUSTICE STOUDER, concurring in part and dissenting in part: While I agree with the majority’s decision regarding maintenance and attorney’s fees, I must dissent from that portion of the opinion which finds the $14,257.72 in the checking account to be nonmarital property, affirms the trial court’s allowance of $18,253.57 for the husband’s farm equipment, and permits deductions from the husband’s net worth for early withdrawal penalties and income tax liability regarding certain investments. My initial disagreement with the majority stems from its characterization of the $14,257.72, which the husband had in his savings and checking account prior to marriage as nonmarital property which was deductible from his marital assets. This money was transferred into a joint account subsequent to the marriage, and the money in this account was used to pay household bills and farming expenses. The amount in the account fluctuated from $1,000 to $19,000 during the marriage. Under this set of facts it is clear that Klingberg v. Klingberg (1979), 68 Ill. App. 3d 513, 386 N.E.2d 517, is controlling. In Klingberg, the court held that where nonmarital property is commingled with marital property, this evinces an intent to treat it as marital property. Such a presumption is undisputable in the instant case. There was clearly commingling of nonmarital funds with marital funds in that funds earned after the marriage, marital property, were deposited in the account. The account was used to pay household expenses. Under such circumstances, the only conclusion which can be reached is that there was an intent to treat the funds as marital property. The second area in which I disagree with the majority concerns its classification of the farm implements which the husband owned prior to the marriage as nonmarital property. The majority bases this conclusion on a faulty premise — that there was no evidence that the husband intended this property to become marital property after the marriage. On the contrary, there was more than adequate evidence to find the requisite intent. Although the various farm implements were all owned by the husband prior to the marriage, they were used in farming the land so as to provide income for the married couple. Further, almost all the implements were traded in for new farm equipment which was used to farm the land and, therefore, provide a living for two of them. Such actions show a clear intent to use the nonmarital property to support the couple, thus transforming it into marital property. In addition, the new farm equipment was purchased with marital funds as well as the old implements. This constitutes commingling of marital and nonmarital funds. (See In re Marriage of Amato (1980), 80 Ill. App. 3d 395, 399 N.E.2d 1018.) In the absence of any evidence to rebut the presumption that such commingling evinces an intent to treat the property as marital property, the property must be considered as transmuted into marital property. Such a result does not, of course, mean that the husband’s contribution of the assets to the marriage should not be taken into account. It does mean, however, that the husband should not automatically be given complete credit for the value of the implements. Instead, the implements must be considered as part of the marital assets and the husband’s contribution must be weighed as one of several factors in deciding how to divide the marital property. My final area of disagreement concerns the majority’s permitting the husband deductions for early withdrawal penalties and income tax liability regarding certain investments. While I agree that the present market value should be reduced by the expenses and liabilities which would be incurred in selling them, it is impossible to determine what those expenses and liabilities would be. The penalties and income tax liabilities are variable, depending on whether and if the husband should decide to cash in or sell the investments. Indeed, the husband testified he was not certain if he was even going to cash in his Keough Plan or make certain early withdrawals. Therefore, such expenses and liabilities are, to say the least, speculative, and the husband should not have been allowed to deduct them from his share of the marital property. Had the husband presented a concrete plan in which he could show the court what his expenses and liabilities would be, then I would not hesitate to grant him such a deduction. However, in the absence of such a plan, these factors arevariables which the court cannot accurately assess and, therefore, no credit can be given for them. For the reasons stated, I concur in part and dissent in part.